t c summary opinion united_states tax_court edward atlee howes petitioner v commissioner of internal revenue respondent docket no 262-04s filed date edward atlee howes pro_se julia l wahl for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal income taxes for and of dollar_figure dollar_figure and dollar_figure respectively the deficiencies stem generally from the disallowance of depreciation_deductions under sec_167 and the disallowance of disabled access credits under sec_44 on date after the parties had filed a comprehensive stipulation of facts this court issued an order to show cause why respondent’s determination as to the denial of the depreciation_deductions and the disabled access credits should not be sustained for the reasons discussed below we now make that order absolute a procedural history background this case commenced in date has been continued for trial on three separate occasions because of the pendency of related litigation sometimes referred to herein as the alpha telcom cases the related litigation has now been concluded and the decisions entered in those cases have become final in every instance the court has sustained the commissioner’s deficiency determination and in each of the cases in which the taxpayer appealed a u s court_of_appeals has affirmed the decision of this court see 124_tc_244 affd 469_f3d_436 5th cir 453_f3d_653 6th cir no court has held to the contrary in short this court and the courts of appeals have consistently held that a taxpayer’s investment in an arrangement involving pay telephones marketed by alpha telcom inc alpha telcom and its wholly owned subsidiary american telecommunications co inc atc did not support either a deduction for depreciation because the taxpayer did not have the requisite benefits_and_burdens_of_ownership to support a depreciable_interest in the pay telephones or a disabled_access_credit under sec_44 because such investment was not an eligible_access_expenditure on date the parties in the instant case filed a comprehensive stipulation of facts consisting of numbered paragraphs and exhibits the stipulation of facts and accompanying exhibits provide an evidentiary record for this case discussed more fully below that does not materially differ from the facts presented in the alpha telcom cases already decided by this court and the courts of appeal therefore on date we ordered the parties to show cause in writing why the court should not enter a decision sustaining respondent’s determination as to the denial of deductions for depreciation on the telephones and the denial of disabled access credits under sec_44 both pursuant to arevalo v commissioner supra and other relevant case law petitioner submitted a response to our order completely devoid of any factual analysis it contained only irrelevant statements and naked unsupported assertions that his case is somehow different from all of the other alpha telcom cases such a response is insufficient to persuade us that the order should not be made absolute see rule d requiring that a party must present specific facts showing that there is a genuine issue for trial in the summary_judgment context b the stipulated facts the following facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time the petition was filed edward atlee howes petitioner resided in naples florida on date petitioner entered into a contract with atc a wholly owned subsidiary of alpha telcom entitled telephone equipment purchase agreement atc pay telephone agreement under the terms of the atc pay telephone agreement petitioner paid dollar_figure to atc and atc provided petitioner with in the exhibits attached to the stipulation of facts atc sometimes refers to american telecommunications inc and sometimes to alpha telcom legal_title to two pay telephones the atc pay telephone agreement also included the following provision bill of sale and delivery a delivery by seller shall be considered complete upon delivery of the equipment to such place designated by owner b owner agrees to take delivery of installed equipment and location on site c upon delivery owner shall acquire all rights title and interest in and to the equipment purchased d owner authorizes atc to enter into such site agreement as may be deemed necessary to secure site e phones have approved installation under the american sic with disabilities act ada on the same day petitioner entered into a telephone services agreement alpha telcom service agreement under which petitioner agreed that alpha telcom would manage the two pay telephones because petitioner did not feel able to maintain the telephones himself he elected level iiii sic service this election meant that alpha telcom agreed to service and maintain the pay telephones for an initial term of years in exchange for percent of the pay telephones’ monthly adjusted gross revenue in the event that a pay telephone’s adjusted gross revenue was less than dollar_figure for the month alpha telcom would waive or reduce the 70-percent fee and pay petitioner at least dollar_figure so long as the equipment generated at least that amount in the event that a pay telephone’s adjusted gross revenue was less than dollar_figure for the month petitioner would receive percent of the revenue notwithstanding this formula alpha telcom made it a practice to pay dollar_figure per telephone regardless of the income actually produced additionally alpha telcom agreed to be bound by the buy back election to the alpha telcom service agreement the buy back election stated buy back election owner shall have the right to sell to alpha telcom inc each payphone upon the following terms and conditions in the first six months between the equipment delivery date and the exercise date for the buy back election the sale price shall be the owner’s original purchase_price less dollar_figure in months through it shall be the purchase_price less dollar_figure in months through it shall be the purchase_price less dollar_figure in month sec_25 through it shall be the purchase_price less dollar_figure and after months it shall be the full purchase_price under the alpha telcom service agreement alpha telcom negotiated the site agreement with the owner or leaseholder of the premises where the pay telephones were to be installed alpha telcom installed the telephones paid the insurance premiums on them collected and accounted for the revenues generated by the telephones paid vendor commissions and fees at some point atc sent petitioner an undated letter informing him that one of the telephones assigned to him and located at a business called art’s cafe had been replaced with one located at a black angus restaurant petitioner had no affiliation with either art’s café or black angus petitioner did not initiate this change and it was made without his prior knowledge or assent obtained all licenses needed to operate the telephones and took all actions necessary to keep the telephones in working order on date petitioner entered into a second telephone equipment purchase agreement contract with atc ostensibly purchasing two more telephones for dollar_figure each he again signed a services agreement and selected the level service again alpha telcom was responsible for all maintenance and petitioner was to receive dollar_figure per month per telephone petitioner was later informed that these two pay telephones were placed at an amateur baseball field in west warwick rhode island as was true with all of the pay telephones assigned to petitioner under this scheme alpha telcom negotiated for the placement of the telephones and petitioner was not involved in any way with those negotiations alpha telcom modified the pay telephones to be accessible to the disabled by adjusting the cord length so that the telephones would be accessible to the wheelchair bound and or by installing volume controls to make them more useful to the hearing impaired and or by reducing the height at which the telephones were installed alpha telcom represented to investor sec_4 the telephone equipment bill of sale and purchase agreement was left blank it did not actually identify in any way the telephones that would be assigned to petitioner additionally though the buy back election was slightly modified from its earlier form it still provided for a repurchase price of dollar_figure per telephone that the modifications made to the pay telephones complied with the requirements of the americans with disabilities act of ada publaw_101_336 104_stat_327 petitioner was not provided with a list of the modifications that were made to the pay telephones assigned to him and he did not know the cost of these modifications petitioner received monthly payments of dollar_figure per telephone in and from alpha telcom alpha telcom grew rapidly through its pay telephone program but was poorly managed and ultimately operated at a loss on date alpha telcom filed for bankruptcy under chapter of the bankruptcy code in the u s bankruptcy court for the southern district of florida the matter was later transferred to the u s bankruptcy court for the district of oregon on date on date petitioner filed a proof_of_claim with the bankruptcy court aside from alpha telcom’s own representations petitioner received a flyer from an entity named tax audit protection inc the flyer provided information about alpha telcom pay telephones it stated that owners of alpha telcom pay telephones qualified for tax_credits for compliance with the ada the flyer identified a person named george mariscal as the president of the company the payments in were prorated according to when alpha telcom installed the telephones the bankruptcy matter was dismissed on date by motion of alpha telcom the bankruptcy court held that it was in the best interest of creditors and the estate to dismiss the continued the securities_and_exchange_commission brought a civil suit against alpha telcom in alleging that the pay telephone scheme was a security and that the company was in violation of federal securities law the decision was affirmed by the u s court_of_appeals for the ninth circuit in see 350_f3d_1084 9th cir in the notice_of_deficiency that gave rise to the instant case respondent disallowed the depreciation_deductions petitioner claimed because petitioner did not have a depreciable_interest in the telephones respondent also disallowed the disabled access credits petitioner claimed because petitioner had not demonstrated that he was in a trade_or_business that the expenses were reasonable or that the expenses were enabling a business to comply with the ada discussion a depreciation_deductions sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_167 and continued bankruptcy matter so that proceedings could continue in federal district_court where there was a pending receivership involving debtors depreciation_deductions are based on an investment in and actual ownership of property rather than the possession of bare_legal_title see arevalo v commissioner t c pincite 91_tc_322 75_tc_53 affd 670_f2d_855 9th cir the supreme court has repeatedly stressed that in examining transactions for the purpose of determining their tax consequences substance governs over form arevalo v commissioner f 3d pincite see also 435_us_561 77_tc_1221 if the benefits and burdens reflecting ownership have not passed from seller to purchaser we disregard the transfer of formal legal_title when determining ownership of an asset for tax purposes see arevalo v commissioner f 3d pincite in other words when a taxpayer never actually owns the property in question the taxpayer is not allowed to claim a deduction for depreciation see arevalo v commissioner t c pincite grodt mckay realty inc v commissioner supra pincite8 see also schwartz v commissioner tcmemo_1994_320 affd without published opinion 80_f3d_558 d c cir whether the benefits_and_burdens_of_ownership with respect to property have passed to the taxpayer is a question of fact that must be ascertained from the intention of the parties as established by the written agreements read in light of the attending facts and circumstances see arevalo v commissioner t c pincite grodt mckay realty inc v commissioner supra pincite the denial of depreciation_deductions in the other alpha telcom cases has routinely been supported by the examination of eight factors whether legal_title passes the manner in which the parties treat the transaction whether the purchaser acquired any equity in the property whether the purchaser has any control_over the property and if so the extent of such control whether the purchaser bears the risk of loss or damage to the property and whether the purchaser will receive any benefit from the operation and disposition of the property see eg arevalo v commissioner f 3d pincite crooks v commissioner f 3d pincite just as we concluded in arevalo and crooks we conclude here that the factors clearly work against petitioner and no depreciation deduction is warranted the stipulation of facts and accompanying documents reveal that here as in the related litigation alpha telcom was responsible for the installation location selection site negotiation and maintenance of the pay telephones alpha telcom bore the risk of loss if the telephones did not generate sufficient revenue because petitioner was guaranteed to be paid at least dollar_figure per month per pay telephone regardless of the revenues actually generated and it was alpha telcom who received the majority of any profit from the telephones further limiting petitioner’s risk of loss was the combination of the atc pay telephone agreement and the alpha telcom service agreement allowing petitioner to sell legal_title to the telephones back to atc for a fixed formula price because petitioner never owned a depreciable_interest in the pay telephones he is not entitled to claim depreciation_deductions under sec_167 with respect to them see crooks v commissioner supra arevalo v commissioner supra b ada tax_credits for purposes of the general_business_credit under sec_38 sec_44 provides a disabled_access_credit for certain small businesses the amount of this credit is equal to percent of the eligible_access_expenditures of an eligible_small_business that exceed dollar_figure but that do not exceed dollar_figure for the year sec_44 in order to claim the disabled_access_credit a taxpayer must demonstrate the taxpayer is an eligible_small_business for the year in which the credit is claimed and the taxpayer has made eligible_access_expenditures during that year if the taxpayer cannot fulfill both of these requirements the taxpayer is not eligible to claim the credit for that year for purposes of sec_44 the term eligible_small_business is defined as any person who had gross_receipts of no more than dollar_figure million for the preceding year or not more than full-time employees during the preceding year and elects the application of sec_44 for the year sec_44 the term eligible_access_expenditure is defined as an amount_paid or incurred by an eligible_small_business for the purpose of enabling the eligible_small_business to comply with the applicable_requirements under the ada sec_44 such expenditures include amounts paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities to provide qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments to acquire or modify equipment or devices for individuals with disabilities or to provide other similar services modifications materials or equipment see sec_44 however eligible_access_expenditures do not include expenditures that are unnecessary to accomplish such purposes see sec_44 additionally eligible_access_expenditures do not include amounts that are paid_or_incurred for the purpose of removing architectural communication physical or transportation barriers that prevent a business from being accessible to or usable by individuals with disabilities with respect to any facility first placed_in_service after date see sec_44 in order for an expenditure to qualify as an eligible_access_expenditure within the meaning given that term by sec_44 it must have been made to enable an eligible_small_business to comply with the applicable_requirements under the ada see arevalo v commissioner t c pincite 117_tc_32 consequently a person who does not have an obligation to become compliant with the requirements set forth in the ada could never make an eligible_access_expenditure petitioner like the taxpayers in the other alpha telcom cases had no obligation to become compliant with the ada as relevant here the requirements set forth in the ada apply only to persons who own lease lease to or operate certain public accommodations and common carriers of telephone voice transmission services see u s c sec a see also u s c sec c petitioner did not own lease lease to or operate a public accommodation during the taxable years at issue nor was he a common carrier of telephone voice transmission services during those years accordingly petitioner was under no obligation to become compliant with the requirements set forth in the ada see u s c sec b a ii and iii u s c sec_153 u s c sec a and c because petitioner did not own the pay telephones in which he invested and had no involvement in their operation petitioner was not actively engaged in the provision of services to anyone as a result of his investment in the pay telephones therefore petitioner’s investments in the telephones were not eligible_access_expenditures and petitioner is not entitled to claim the disabled_access_credit under sec_44 for his investments in the telephones to reflect our disposition of the disputed issues and to make our order to show cause absolute as well as for such other proceedings as may be necessary an appropriate order will be issued
